


November 7, 2013


Eran Vanounou
Hagai 9 Street
Ramat-gan Israel


Dear Eran:


I am pleased to offer you the position of Chief Technology Officer at
LivePerson, based in Ra'anana, Israel with your approximate scheduled start date
toward the end of January 2014, to be mutually agreed and finalized by Employee
and Company. This letter confirms the key terms and conditions of our employment
offer to you:


•
You will be paid salary at a rate of 104,000 NIS (gross) per month according to
our standard Israel payroll practices as they may exist from time to time



•
You will be eligible to participate in the LivePerson bonus plan as it exists
from time to time under terms comparable to other LivePerson employees of
similar role and responsibility. Your annual target bonus will be US$130,000.
Achievement of your bonus target and actually payout will be based upon the
Company's financial performance as well as individual MBOs applicable to the
relevant fiscal year, all to be further detailed in your     annual bonus plan
and pursuant at all times to the Company's then-current bonus practices. Bonus
payments will be made in local currency, to be converted from US dollars to NIS
at the time of payment. During your first year of employment, your annual target
bonus will be prorated for actual months of service during the year. LivePerson
reserves the right to amend or terminate its bonus plan or any terms or criteria
thereunder, and corresponding policies, at any time.



•
You will be granted an unvested option to purchase 110,000 shares of LivePerson
common stock which grant and strike price will be set and subject to approval by
the LivePerson Board of Directors on the first option grant date following your
employment start date, which is expected to occur in February 2014. This option
will be granted under the terms and conditions of the LivePerson 2009 Stock
Incentive Plan and the Notice of Grant of Stock Option and Stock Option
Agreement in effect as of your start date (the "Plan Documents"), which will be
issued to you at the time of the grant. This option will vest in equal
increments of 25% annually over four (4) years, beginning on the first
anniversary of the grant date, subject to your continued service to the Company
through each vesting date and the terms of the Plan Documents.



•
Your direct employment will be with the Company's subsidiary in Israel,
LivePerson Ltd. With respect to the duties and responsibilities of your role you
will also take direction from and have full obligations to LivePerson, Inc. (the
parent company of LivePerson Ltd.).



•
You will be eligible for vacation in accordance with LivePerson's vacation
policy as it exists from time to time. Under the current policy, you will accrue
vacation at the rate of 1.85 days vacation per month (22 days per full year),
subject to the LivePerson vacation policy, as it may be amended from time to
time.



•
You will be eligible to enroll in the applicable local LivePerson health and
other benefits programs on the first day of the first full calendar month of
your employment subject to the terms and conditions of the applicable plans and
policies as they may exist from time to time and as further described in the
attached Rider A, your direct employment contract with the Company's subsidiary
LivePerson Ltd ("Israel Employment Terms).



•
In connection with your acceptance of the position and employment with the
Company, you will be covered by the relevant insurance and indemnification
policies and practices of the Company and its subsidiary LivePerson Ltd to the
same extent such policies apply to all employees or to all employees of similar
role and responsibility, including without limitation the Company's Directors
and Officers Insurance policies and standard indemnification agreements and
practices.



•
This offer is made contingent upon your successful completion of the Company's
pre-employment procedures, including reference and background verification of
your prior employment and other information provided by you during the interview
process, as well as proof of identity and authorization to work under applicable
laws, In





--------------------------------------------------------------------------------




addition, this offer is made contingent upon your execution of the Company's
standard Israel Employment Contract, Code of Conduct, Confidential Information
and Invention Assignment Agreement, and similar agreements required of all
employees, and your ability to start employment within a reasonable time from
the target start date set forth above acceptable to Company.


•
By signing this letter you confirm that to the best of your knowledge you are
not subject to any agreement, with a prior employer or otherwise, which would
prohibit, limit or otherwise be inconsistent with your employment at LivePerson
or prevent you from performing your obligations to LivePerson following your
start date with LivePerson. Additionally, please be advised that it is
LivePerson's corporate policy not to obtain or use any confidential, proprietary
information or trade secrets of its competitors or others, unless it is properly
obtained from sources permitted to disclose such information. By signing this
letter below, you are acknowledging that you have been advised of this policy
and that you accept and will abide by it during your employment with LivePerson,
and you are also agreeing that you will not use or disclose any confidential or
proprietary information of LivePerson to any third party, including any previous
or subsequent employer.



•
Your employment with LivePerson is at-will and may be terminated by you or
LivePerson at any time with or without cause subject only to the provisions
below and in the attached Rider A.



•
In the event that your employment is terminated by the Company without Cause,
and provided that within sixty (60) days following your termination date you
timely execute and do not revoke a separation and release agreement drafted by
and satisfactory to the Company (the "Separation Agreement"), the Company will
provide you with 120 days notice, or at the Company's option, 120 days of your
then-current base salary, payable in accordance with the Company's standard
payment procedures and subject to your Israel Employment Terms. For the
avoidance of doubt, the foregoing severance shall not be paid in the event that
your employment is terminated due to your voluntary resignation except as
required by applicable law. In the event that you at any time wish to
voluntarily terminate your employment you will provide the Company with at least
120 days notice as set forth in your Israel Employment Terms. For clarification,
the severance provisions above will apply in the event that your employment is
terminated by Company or any successor to Company unless your employment is
terminated due to one or more of the circumstances described in the definition
of "Cause" below.



•
For purposes hereof, "Cause" shall mean a determination by the Company (which
determination shall not be arbitrary or capricious) that: (i) you materially
failed to perform your specified or fundamental duties to the Company or any of
its subsidiaries, (ii) you were convicted of, or pled nolo contendere to, a
felony (regardless of the nature of the felony), or any other crime involving
dishonesty, fraud, or moral turpitude, (iii) you engaged in or acted with gross
negligence or willful misconduct (including but not limited to acts of fraud,
criminal activity or professional misconduct) in connection with the performance
of your duties and responsibilities to the Company or any of its subsidiaries,
(iv) you failed to substantially comply with the rules and policies of the
Company or any of its subsidiaries governing employee conduct or with the lawful
directives of the Board of Directors. or (v) you breached any non-disclosure.
Non-solicitation or other restrictive covenant obligation to the Company or any
of its subsidiaries.



•
This letter shall not be construed as an agreement (either express or implied)
to employ you, or for any guaranteed term of employment, and shall in no way
alter the Company's policy of employment at-will, under which both the Company
and you remain free to end the employment relationship for any reason, at any
time, with or without cause or notice (except as expressly provided above). This
letter, together with the terms and conditions of your Israel Employment Terms,
the Code of Conduct, the Confidential Information and Invention Assignment
Agreement, and all similar Company agreements and policies applicable to all
employees or applicable to all employees of similar role and responsibility,
comprise the complete terms of your employment with the Company.



Please indicate your acceptance of this offer by signing below and returning one
copy to me. You will also receive additional information about LivePerson as
well as some forms and documents that you must complete prior to your start
date. Your employment is contingent upon the return of the requested material.
If you have any questions, please do not hesitate to contact me.


LivePerson is a dynamic organization with tremendous growth opportunities. We
look forward to you joining us and hope that you share our excitement for the
opportunity it presents to everyone on the team.








--------------------------------------------------------------------------------




Sincerely,




/s/ Robert LoCascio
Robert LoCascio
CEO




Accepted by:
/s/ Eran Vanounou
 
11/7/2013
 
 
Name
 
Date
 





























































--------------------------------------------------------------------------------




RIDER A
Employment Contract with LivePerson Ltd






















































































































--------------------------------------------------------------------------------




RIDER A


(Manager)


EMPLOYMENT AGREEMENT
Constituting also Notice to the Employee as required by law
Signed on November 7, 2013


Between:    Eran Vanounou (Hereinafter the "Employee")


And:         Liveperson Ltd
I.D number 512796756
(Hereinafter the "Company")




1.    Employment
The Company agrees to employ the Employee in the position of Chief Technology
Officer and the Employee agrees to perform services and be employed by the
Company in said position in accordance with the terms and conditions set forth
in this Agreement, together with the attached offer letter (the "Offer Letter").
The Employee's direct manager will be the CEO of LivePerson, Inc., (the parent
company of Company) and the Employee will report to him/her directly.
2.    Term of Agreement
2.1.     The term of this Agreement shall commence on the Employee's start date
of employment toward the end of January, 2014, with precise date to be finalized
by Employee and Company, and shall continue until a written notice of
termination is given, as provided in this Agreement below.
2.2.     The Employee's regular place of employment shall be in the Company's
Offices in Israel, located at Ra'anana, and might include travel and periods of
work abroad according to the requirements of the job.


3.     The Employee's Undertakings
3.1.     During the entire Term, the Employee shall provide his/her services and
shall be bound by his/her obligations under the position in accordance with
directives received from the General Manager of the Company and shall report to
his/her direct manager.
3.2.     During the entire Term, the Employee will devote, subject to the
provisions of this Agreement, all of his/her working time toward fulfilling
his\her obligations and duties to the Company and will carry out his\her job
faithfully and devotedly, in accordance with the objectives of the Company, as
defined by the Company's Board of Directors, from time to time.
3.3.     The Employee shall notify the Company immediately of every matter or
transaction in which he\she has a significant personal interest and/or which
might create a conflict of interest with his/her position in the Company.


4.    Compensation


4.1.     As a base salary for the Employee's services to the Company, the
Company will pay the Employee the amount of 104,000 NIS (gross) per month. The
salary will be adjusted to the cost of living in accordance with the then
applicable law (`Tosefet Yoker").


4.2.     Since the Employee is employed in a managerial position, the Employee
declares and agrees, that the Hours of Work and Rest Law ,5711-1951 does not
apply to him/her. Therefore, the Employee is not entitled to any compensation
for working overtime hours, and his/her Compensation includes compensation for
any overtime work




--------------------------------------------------------------------------------




that should be required from time to time, all according to the Company's needs
and demands.


4.3.     Therefore, the Employee agrees and confirms, that if he/she shall raise
a demand contradicting the aforementioned and claim payments for overtime work,
his/her salary shall be recalculated at 80% of his/her salary according to the
Agreement, and the Employee shall be obliged to refund the difference to the
Company.


4.4.     Compensation will also include the stock options and bonus eligibility
described in the Offer Letter and subject to the terms and conditions set forth
therein.


5.     Company Car/ Expenses


5.1.     The Employee shall have the option to choose, for his/her use, a
vehicle, in an operational leasing plan, in the same terms and conditions that
shall be applicable to the Company's employees, at the relevant date, and
according to the vehicle procedure which exists in the Company and constitutes
as an unseparateble part of this Agreement herein. In the event that the
Employee chooses to take such vehicle, he/she agrees to the deduction of a
monthly amount as detailed in the vehicle procedure (including for the purpose
of social contributions). All tax consequences of the Employee's benefits under
this section shall be borne by the Employee, and shall be deducted from the
Employee's Compensation.


5.2.     The Employee confirms that he is aware that the Company is engaging
with the leasing company in a multiple year program and in case he/she shall
decide to receive a vehicle he/she undertakes to maintain the vehicle throughout
the leasing period. If the Employee decides to return the vehicle within the
leasing period,, as determined in the vehicle agreement, he/she shall be liable
for the full payment which the Company shall pay the leasing company, and such
payment shall be deduced from his/her salary. Maintenance payments for the
vehicle shall be borne by the Company, excluding traffic and/or parking fines
which shall be borne by the Employee and excluding any other sum, as determined
in the Company's vehicle procedure.


5.3.     The Employee undertakes to pay such fines and/or payments, immediately
upon the receipt of any such fines and/or payments.


5.4.     The Employee hereby agrees that the Company shall be entitled to
deduct, from any sum due to the Employee, the sums which are due by the
Employee, including for traffic fines and/or other payments related to the
vehicle and/or to the driver of the vehicle.


5.5.     The Company shall participate in the Employee's transport expenses to
work and back, in the sum of 1,000 NIS per month.


6.     Severance Pay and Managers' Insurance
6.1 The Company shall pay and deduct (as detailed hereinafter) from the
Employee's Monthly Salary defined in section 4 above, on behalf of the Employee,
the following amounts to a Managers' Insurance Policy (the "Managers'
Insurance"), and/or a comprehensive pension plan("Pension Plan"), according to
the Employee's choice, (severally or jointly, as applicable, the "Insurance")
through an insurance company according to the Employee's choice, to be divided
as follows:


6.1.1 Managers' Insurance: The Company shall pay a sum of up to 13.3% of the
Employee's Monthly Salary towards the Insurance, of which 8.33% will be on
account of severance pay and 5% on account of pension fund payments (the
"Tagmulim") and up to a further 2.5% of the Employee's Monthly Salary on account
of disability pension payments. The Company shall deduct 5% from the Employee's
Monthly Salary to be paid on behalf of the Employee towards such Insurance.


6.1.2 Pension Plan: The Company shall pay a sum of up to 14.3% but not less than
13.33% of the Employee's Monthly Salary towards the Pension Plan, of which 8.33%
will be on account of severance pay and 6% on account of pension fund payments
(the "Tagmulim"). The Company shall deduct 5.5% from the Employee's Monthly
Salary to be paid on behalf of the Employee towards such Insurance.


6.1.3 The Parties hereby accept the terms of the General Approval Regarding
Employer Payments to Pension Fund




--------------------------------------------------------------------------------




and Insurance Policy In Lieu of Severance Pay and declare that the payments
specified in this subsection 6.1 are in lieu of all the Company's obligations
under the Severance Pay Law, 5723-1963. The General Approval Regarding Employer
Payments to Pension Fund and Insurance Policy En Lieu of Severance Pay is
attached as appendix A herewith and constitutes an integral part hereof.


7.    Study Fund Contributions
The Company shall pay a sum equal to 7.5% of Employee's Monthly Salary and shall
deduct 2.5% from the Employee's Salary to be paid on behalf of the Employee to
the Study Fund in which the Company participates.
8.    Recreation Payment
Recreation payment ("D'mei Havra'a") shall be paid as required by law.


9.    Vacation and Sick Leave


9.1     The Employee shall be entitled to an annual paid vacation of 22 days per
year. The Employee shall use all of his/her vacation days and the annual
vacation can be accumulated only up to one year and a half. The Employee will be
entitled to a vacation at the dates that suit his/her needs, but only upon
advance coordination and prior approval of such vacation with his/her
supervisor.


9.2     The Employee shall be entitled to up to 18 days per year as Sick Leave
according to the then prevailing applicable law.


10. Termination of Agreement


10.1     The Company and the Employee shall both have the right to terminate the
Employee's employment with the Company at any time during the Term upon giving a
prior written notice of 120 days.
During the Termination Notice Period, the Employee will continue to provide
his/her services and cooperate with his/her replacement unless the Company
terminates the employer-employee relationship prior to the end of the
Termination Notice Period. During the Termination Notice Period, the Company
will continue to pay the Employee all payments and honor all commitments owed to
the Employee in accordance with this Agreement. Without derogating from any of
the Company's rights, the Company may elect to terminate the Employment
forthwith, and to pay the Employee the payments then due to him/her under any
applicable law in lieu of an Early Notice Period. Such payments shall be
calculated solely on the basis of the Compensation.


10.2     The Company may terminate the Employee's employment immediately for
cause. For purposes of this Agreement, termination for "cause" shall mean a
determination by the Company (which determination shall not be arbitrary or
capricious) that: (i) you materially failed to perform your specified or
fundamental duties to the Company or any of its subsidiaries, (ii) you were
convicted of, or pled no contest to, a felony (regardless of the nature of the
felony), or any other crime involving dishonesty, fraud, or moral turpitude,
(iii) you engaged in or acted with gross negligence or willful misconduct
(including but not limited to acts of fraud, criminal activity or professional
misconduct) in connection with the performance of your duties and
responsibilities to the Company or any of its subsidiaries, (iv) you failed to
substantially comply with the rules and policies of the Company or any of its
subsidiaries governing employee conduct or with the lawful directives of the
Board of Directors, or (v) you breached any non-disclosure, non-solicitation or
other restrictive covenant obligation to the Company or any of its subsidiaries.
If the employment of the Employee is terminated for cause, then the Employee
shall only be entitled to severance pay in the amount required by law, if
required.
10.3     In the event of any termination of his/her employment, for whatever
reason, the Employee will promptly deliver to the Company all (i) documents,
data, records and other information pertaining to his/her employment or any
Proprietary Information (as defined in Section 12 below) or any Company
Inventions    (as defined in Section    11 below), and    (ii) any other
equipment belonging to the Company in the Employee's possession or under his/her
control (including without limitation the Company car), and the Employee will
not take with him/her any documents or data, or any reproduction or excerpt of
any documents or data, containing or pertaining to his/her employment or any
Proprietary Information or Company Inventions.
10.4     The undertakings of the Employee herein with respect to Proprietary
Information, Disclosure and Assignment of Inventions and Non-Competition shall
survive the end or termination, for any reason, of this Agreement, and shall




--------------------------------------------------------------------------------




survive the termination of the Employee's employment with the Company,
11.    Confidentiality and Proprietary Information


11.1.     During the Term and thereafter the Employee shall preserve the
confidentiality of all information related to the business and activities of the
Company, including all information relating to its technology, products,
suppliers and clients, and shall not reveal any such information to a third
party of any kind.
11.2     All right, title and interest in and to any of the products, materials,
methods, processes, techniques, know-how, data, information and other results
whatsoever, discovered or occurring in the course of or arising from the
performance of the work of the Employee under the Agreement, and for a period of
6 (six) months following the termination of the employment under this Agreement,
and any rights in respect thereof, either registered title and copyrights or
not, and all said rights the extent they derive from the work of the Employee
under this Agreement, and in and to any drawings, plans, diagrams,
specifications, and other documents containing any said information, shall vest
in the Company exclusively.
11.3     The Employee undertakes not to use or disclose any confidential
information or trade secrets, if any, of any former employer or other third
party to whom the Employee has an obligation of confidentiality, and the
Employee will not bring onto the premises of the Company or use or disclose any
unpublished documents or any property belonging to any former employer or other
third party to whom the Employee has an obligation of confidentiality unless
consented to in writing by that former employer or other third party. The
Employee acknowledges that in the performance of his duties he must only use
information which is generally known and used by persons with training and
experience comparable to his own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by the Company.
11.4     In addition, and without derogating from the above, and with accordance
to section 134 to the Patents Law, 5727 - 1967 (hereinafter: the Patents Law),
the Employee hereby gives up on all and any right and/or payment of royalties
and/or payments of compensation and/or any payment and/or any right with regards
to all and any service invention as defined in section 132 of the Patents Law or
any other invention the Employee may invent during his employment.


12.    Non-competition


12.1     The Employee agrees that during the term of this Agreement and any
extensions hereof and for a period of one (1) year after he/she ceases to be
employed by the Company he/she will not, for his/her own account or as an
employee, officer, director, partner, joint venture, shareholder, investor,
consultant or otherwise (except as an investor in a corporation whose stock is
publicly traded and in which Employee holds less than 5% of the outstanding
shares) interest himself in or engage in any Competitive Activity anywhere in
the world. For the purpose of this clause, "Competitive Activity" shall mean the
development, production, sales and/or marketing of any product that competes
with any product developed and/or produced by the Company, or is in the process
of being developed and/or produced by the Company, during the Employee's
employment.


12.2     The Employee agrees that during a period of one year from termination
of this Agreement or any extension hereof he shall not employ directly or
indirectly any individual then employed by the Company.


12.3     The Employee acknowledges that the restricted period of time and
geographical area specified under paragraph 12.1 hereof are reasonable, in view
of the nature of the business in which the Company is engaged, the Employee's
knowledge of the Company's Business and products and the Compensation he/she
receives.


12.4     Notwithstanding anything contained in paragraph 12.3 to the contrary,
if the period of time or the geographical area specified under paragraph 12.1
and 12.2 hereof should be determined to be unreasonable in any judicial
proceeding, then the period of time and area of the restriction shall be reduced
so that this Agreement may be enforced in such area and during such period of
time as shall be determined to be reasonable by such judicial proceeding.


12.5     The Employee acknowledges that the Compensation he/she receives
hereunder is paid, inter alia, as consideration for his/her undertaking
contained in this section.




--------------------------------------------------------------------------------






13.     Miscellaneous


13.1     Any tax consequences and/or national security payments arising from or
in connection to this Agreement shall be borne solely by the Employee.


13.2     This Agreement represents the entire agreement of the Parties and may
be amended only by a written amendment executed by both parties.


13.3    This Agreement shall be governed by the law of the state of Israel.






In WITNESS WHEREOF, the parties have signed this Agreement on the date set forth
above.  


/s/ Robert LoCascio
 
 
/s/ Eran Vanounou
 
The Company
 
 
The Employee
 







--------------------------------------------------------------------------------




Appendix A
General Authorization (Combined Version) Regarding Employee Payments to a
Pension Fund and Insurance Fund In Lieu Of Severance Pay
In Accordance with the Severance Pay Law 5723-1963
updated as of Feb. 18, 2001
By virtue of my authority under Section 14 of the Severance Pay Law 5723-19631
(hereinafter, "The Law"), I hereby confirm that payments made by an employer
beginning on the date this authorization is publicized, for his employee, for a
comprehensive pension in a provident fund for benefit payments, which is not an
insurance fund as implied in the Income Tax Regulations (Rules for Approving and
Managing Provident Funds) 5724-19642 (hereinafter, "A Pension Fund"); or for
manager's insurance that includes an option for benefit payments or a
combination of payments into a benefits scheme and a non-benefits scheme3 in the
said insurance fund (hereinafter, "Insurance Fund"), including payments that
were made as a combination of payments to a Pension Fund and an Insurance Fund,
whether or not the Insurance Fund has a benefits scheme (hereinafter, "Employer
Payments"), shall be in lieu of the severance pay to which the said employee is
entitled against the wages from which the said payments were paid and the period
for which they were paid (hereinafter, "The Exempted Salary"), and provided the
following conditions shall be present:


1.     Employer payments -
(A) to a Pension Fund are not less than 14 1/3 of the Exempted Salary, or 12% of
the Exempted Salary if the employer pays for his employee, in addition to this,
supplementary severance payments into a severance pay fund or an Insurance Fund
under the name of the employee, at a rate of 2 1/3% of the Exempted Salary. If,
in addition to the 12%, the employer does not pay the said 2 1/3%, his payments
shall be only in lieu of the 72% of the employee's severance pay.
(B) to an Insurance Fund are not less than one of the following:
(1) 13 1/3% of the Exempted Salary, if the employer pays for his employee
additional monthly income supplement benefits in the case of an employee's
inability to work, through a plan approved by the Supervisor for Capital
Markets, Insurance and Savings in the Ministry of Finance, at a rate necessary
to guarantee at least 75% of the Exempted Salary, or at a rate of 2.5% of the
Exempted Salary, whichever is lower (hereinafter, "Payment for the Loss of
Ability to Work Insurance");
(2) 11% of the Exempted Salary, if the employer paid an additional payment for
the Loss of Ability to Work Insurance, and in such case the employer's payments
shall be in lieu of 72% of the employee's severance compensation only; if, in
addition to such payments, the employer has also paid payments for the
supplement of severance pay to a Severance Pay Fund or an Insurance Fund under
the name of the employee at a rate of 2 1/3% of the Exempted Salary, the
employer's payments shall be in lieu of 100% of the employee's severance pay.


2.     Not later than three months from the commencing of the performance of the
employer's payments a written agreement shall be prepared between the employer
and the employee, which shall include:
(A) The employee's agreement to an arrangement in accordance with this
authorization, in wording that specifies the employer's payments and the Pension
fund, as relevant; the said agreement shall also include the wording of this
authorization;
(B) 5The employer's prior waiver of any right he may have to a financial
reimbursement from his payments, unless the employee's right to severance pay is
rescinded by a judicial decree, by virtue of paragraphs 16 or 17 of the Law,6
and if rescinded or that the employee withdrew funds from the Pension Fund or
from the Insurance Fund not for a qualifying incident; in this regard, a
"qualifying incident" - death, disability or retirement at the age of 60 or
older.
(C) This authorization shall not derogate from the employee's right to severance
pay under the law, collective agreement, and expansion order or employment
contract, for wages exceeding the Exempted Salary.
1 Legal Code 5723, p. 136.
2 Collection of Regulations 5724, p. 1302.
3 Amendment: Gazette 4970, p. 1949, 5761 (Mar. 12, 2001).
4 Amendment: Gazette 4970, p. 1949, 5761 (Mar. 12, 2001).
5 Amendment: Gazette 4803, 5760 (Aug. 23, 1999).
6 Amendment: Gazette 4970, p. 1949, 5761 (Mar. 12, 2001).






--------------------------------------------------------------------------------




(-)
Eliyahu Yishai
Minister of Labor and Social Affairs






/s/ Robert LoCascio
 
 
/s/ Eran Vanounou
 
The Company
 
 
The Employee
 



















































































